Citation Nr: 1529192	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-28 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Veteran's Retraining Assistance Program (VRAP) benefits from November 7, 2012, to March 29, 2103.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel











INTRODUCTION

The Veteran served on active duty from March 1975 to January 1978 and from March 1978 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a VA Form 9, received at the AOJ in October 2013, the Veteran requested a Board hearing at the RO (Travel Board hearing).  To date, the Veteran has not withdrawn his request for a Travel Board hearing.  The Veteran has not been provided a Travel Board hearing, and on remand, he must be provided such.   

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board hearing before a member of the Board.  Notify the Veteran and his representative of the date and time of the hearing and record such notification, and any subsequent related communications, in the claims file.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




